      Case 2:18-cv-00043 Document 93 Filed on 01/15/21 in TXSD Page 1 of 4
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                                January 15, 2021
                              SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                CORPUS CHRISTI DIVISION

BELEN GONZALES, et al,                           §
                                                 §
        Plaintiffs,                              §
VS.                                              §   CIVIL ACTION NO. 2:18-CV-43
                                                 §
MATHIS INDEPENDENT SCHOOL                        §
DISTRICT,                                        §
                                                 §
        Defendant.                               §

                           ORDER GRANTING PLAINTIFFS’
                      MOTION FOR PARTIAL SUMMARY JUDGMENT

       Before the Court is Plaintiffs’ Motion for Partial Summary Judgment (D.E. 81), seeking

summary judgment on their claims under the Texas Religious Freedom Restoration Act, Texas

Civil Practice and Remedies Code § 110.001, et seq. Also before the Court are MISD’s response

(D.E. 83) and Plaintiffs’ reply (D.E. 84).       For the reasons set out below, the motion is

GRANTED IN PART and DENIED IN PART.

   A. Prior Proceedings

       Defendant MISD’s response (D.E. 83) purports to incorporate by reference all of its prior

motions, responses, and replies, directed at all of the substantive proceedings previously

addressed, specifically D.E. 20; 20-1; 24; 26; 39; 40; 53; 53-1; 53-2; 53-4; 53-6; 53-7; 53-8; 72;

72-1; 79; 79-1. The Court rejects this strategy for four reasons. First, it is an improper attempt

to evade the page limitations set out in the Court’s Scheduling Order. See D.E. 29, ¶ 11(e).

Second, it fails to point out the specific evidence or arguments claimed to be relevant in violation

of general rules applicable to motion practice. Malacara v. Garber, 353 F.3d 393, 405 (5th Cir.

2003) (citing United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.1991) (“Judges are not like

pigs, hunting for truffles buried in briefs.”)). Third, this Court has previously found MISD’s

1/4
       Case 2:18-cv-00043 Document 93 Filed on 01/15/21 in TXSD Page 2 of 4




arguments unpersuasive in the proceedings represented by those referenced filings and nothing in

the response (D.E. 83) appropriately identifies any error in those conclusions. See D.E. 25, 28,

Minute Entry for September 5, 2019,1 61, 80. And fourth, to the extent that those filings address

issues of jurisdiction and immunity, the Fifth Circuit has already ruled on those defenses. D.E.

90. Its ruling constitutes law of the case, binding on this Court.

         As a result of the Court of Appeals’ opinion (D.E. 90), the Court DENIES IN PART

Plaintiffs’ motion for partial summary judgment (D.E. 81) to the extent that D.G. seeks relief

under the TRFRA. The Fifth Circuit determined that he had not satisfied a jurisdictional

prerequisite for proceeding in his own name on that claim.2 Therefore, the Court DISMISSES

WITHOUT PREJUDICE D.G.’s TRFRA claim for lack of jurisdiction, only. The parties are

reminded of the Fifth Circuit’s observation that “both brothers are constrained by MISD’s hair

policy and should the district court ultimately conclude that the policy is invalid under TRFRA,

D.G. may enjoy the benefits from that ruling and the strong protections afforded students by

TRFRA going forward . . . .” D.E. 90, p. 10.

         Moreover, as to C.G., the Fifth Circuit has held that MISD’s governmental immunity is

waived by the TRFRA. Therefore, the Court does not further address the jurisdictional and

immunity defenses presented in MISD’s summary judgment response.

    B. C.G. is Entitled to Summary Judgment on his TRFRA Claim

         Given the current posture of this case, the only question presented by Plaintiffs’ motion

for partial summary judgment (D.E. 81) is whether Plaintiffs have established the TRFRA claim

or whether there is a disputed issue of material fact precluding judgment. The factors involved


1
  While MISD seeks to incorporate D.E. 39, that entry was terminated because the same motion was refiled as D.E.
40 and the Court ruled on D.E. 40 at its September 5, 2019 preliminary injunction hearing.
2 In contrast, the Fifth Circuit held that C.G.’s claim had no jurisdictional defect.
2/4
      Case 2:18-cv-00043 Document 93 Filed on 01/15/21 in TXSD Page 3 of 4




in proving a claim under the TRFRA are: “(1) whether the government's regulations burden the

plaintiff's free exercise of religion; (2) whether the burden is substantial; (3) whether the

regulations further a compelling governmental interest; and (4) whether the regulations are the

least restrictive means of furthering that interest.” Merced v. Kasson, 577 F.3d 578, 588 (5th Cir.

2009) (citing Barr v. City of Sinton, 295 S.W.3d 287, 299 (Tex. 2009)). The TRFRA places the

responsibility of proving a substantial burden (the first two elements) on Plaintiffs. But it is

MISD’s burden to show a compelling state interest and least restrictive means (the last two

elements). Barr, 295 S.W.3d at 307-08.

        As the Court analyzed in denying MISD’s motion for summary judgment (D.E. 20),

Plaintiffs’ evidence is sufficient to establish a substantial burden. D.E. 25, pp. 10-14. MISD did

not, in the previous summary judgment proceeding, offer evidence as opposed to arguments on

this issue. And it does no better now.

        The only argument3 it articulates is that the promesa is not a religious belief, but a

religious practice. D.E. 83, p. 1. This Court previously addressed this issue as follows:

                The Barr opinion notes that some courts have made a distinction
                between a burden on a person’s beliefs as opposed to a burden on
                his conduct. [Barr, 295 S.W.3d at 301]. This perspective tends to
                place the court in the position of crossing the line into determining
                the importance of particular conduct to the central tenets of the
                religion. To avoid that conundrum, Barr instructs courts to
                measure “the degree to which a person’s religious conduct is
                curtailed and the resulting impact on his religious expression.” Id.
                That measurement is taken from the person’s perspective, not the
                government’s. Id. And it is a fact-specific inquiry. Id. at 302.

D.E. 25, pp. 10-11.




3 MISD did mention this Court’s findings regarding the First Amendment claim, which is not before the Court.
See D.E. 83, p. 1 (citing to D.E. 25, pp. 6, 9). Those findings are not applicable to the TRFRA claim.
3/4
        Case 2:18-cv-00043 Document 93 Filed on 01/15/21 in TXSD Page 4 of 4




         Using this test, Plaintiffs have provided uncontroverted evidence that MISD’s policy

requires Plaintiffs to curtail the entire religious act involved in their promesa, which is important

to their religious beliefs, or suffer the loss of important educational and recreational benefits

normally provided to enrich students and prepare them for a successful future. Plaintiffs have

demonstrated a substantial burden. And MISD has failed to raise a disputed issue of material

fact in this regard.

         MISD’s response fails to address either of the issues on which it bears the burden of

proof. Plaintiff C.G. is therefore entitled to partial summary judgment granting his TRFRA

claim and entitling him to permanent injunctive relief.

                                         CONCLUSION

         For the reasons set out above, Plaintiffs’ motion for partial summary judgment (D.E. 81)

is GRANTED IN PART and DENIED IN PART. It is granted in its entirety as to C.G.’s

TRFRA claim.       It is denied with respect to D.G.’s TRFRA claim, which is DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction. Plaintiffs are ORDERED to submit their

proposed partial summary judgment order awarding injunctive relief on or before February 1,

2021.

         ORDERED this 15th day of January, 2021.


                                                  ___________________________________
                                                  NELVA GONZALES RAMOS
                                                  UNITED STATES DISTRICT JUDGE




4/4
